internal_revenue_service national_office technical_advice_memorandum april tam-105188-04 cc corp bo4 number release date index uil no case-mis no taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend --------------- --------------------- -------------------- -------- ---------------- ------- ------------------- -------------------------------------- ---------------------------------- ------------------------ distributing ---------------------------------------------------------------------------- -------------------------------------------------------------------- controlled ---------------------------------------------------------------------------- -------------------------------------------------------------------- business b year year year date date date date --------------------------- -------------------------- ----------------------- ----------------- ------- ------- ------- tam-105188-04 date a b c d e f ---------------------- ---- -------- ------------- ------------- -------------- ------------- issue does controlled’s separate_return_limitation_year srly cumulative register under sec_1_1502-21t include only the items of income gain deduction and loss generated by controlled and any applicable subgroup members as defined in sec_1 21t c or does it also include distributing’s items of income gain deduction and loss conclusion controlled’s srly cumulative register includes only the items of income gain deduction and loss generated by controlled and any applicable subgroup members because the context does not require that distributing be treated as an extension of controlled for purposes of sec_1_1502-21t see sec_1_1502-21t facts distributing is a publicly-traded company and the common parent of an affiliated_group that files consolidated tax returns on a calendar-year basis distributing group distributing was engaged in several different businesses both directly and through its subsidiaries in year a year after but before distributing entered into a plan_of_reorganization under which it would spin off business b on date a date during year distributing formed controlled but did not transfer to it significant assets distributing included controlled in its year consolidated tax_return transferred to controlled the assets including stock of wholly-owned subsidiaries related to business b the business b assets constituted approximately a percent of the operating_assets of distributing based on financial statement book_value on date on date a date during year after but before distributing as part of a reorganization that qualified for tax-free treatment under following the distribution of controlled stock to the shareholders of distributing tam-105188-04 controlled’s market capitalization was b percent of the cumulative market capitalization of distributing and controlled the fair_market_value of the assets received by controlled from distributing exceeded the basis of the assets by a material amount sec_368 and sec_355 of the internal_revenue_code the code distributing distributed all the stock of controlled to its shareholders on date a date during year on date a date during year in anticipation of the spin-off of controlled an initial_public_offering of controlled stock was consummated following the distribution distributing continued to conduct other lines of business both directly and through its remaining subsidiaries controlled was the publicly-traded common parent of an affiliated_group that files consolidated tax returns on a fiscal-year basis controlled_group the controlled_group included the subsidiaries that distributing transferred to controlled on date cnol of dollar_figurec of that amount approximately dollar_figured was attributable to controlled dollar_figuree was attributable to other former distributing group members and the remainder was attributable to members of the controlled_group that were not former distributing group members the distributing group filed an amended tax_return for year and claimed a refund due to a cnol carryback of approximately dollar_figuref of the controlled group’s cnol taxpayer’s position should be treated as the alter ego of controlled and therefore that the cumulative register of controlled should include the income history of distributing dating back to distributing’s taxable_year the taxpayer argues that with regard to carrybacks of srly attributes the cumulative register rule is built on a matching principle because controlled’s losses were generated by business b which was transferred to controlled by distributing the taxpayer argues that sec_1_1502-21t must be interpreted at least broadly enough to allow for inclusion of distributing’s income history in the cumulative register of controlled to match controlled’s losses with the income history of distributing in addition taxpayer asserts that an interpretation of sec_1 21t f as applied to the transaction at issue that is based on the principles of the taxpayer argues that by application of sec_1_1502-21t distributing in year the controlled_group reported a consolidated_net_operating_loss the taxpayer has not specified whether the period of inclusion of distributing’s items should end as of the transfer of business b or as of the date of the distribution of the controlled stock sec_1_1502-21t and g provides that the cumulative register of a member begins as of its first taxable_year in the group beginning on or after date however under sec_1 21t g subject_to certain requirements that have been met in this case a consolidated_group may apply the cumulative register rules for all consolidated_return years ending on or after date tam-105188-04 separate_return filing disregards the impact of the significant changes to the srly regulations that occurred in finally the taxpayer argues that an interpretation that resolves the issue at hand based on separate_return principles also disregards the contextual analysis required by sec_1_1502-21t and reduces that provision to an anti- abuse rule law and analysis sec_1_1502-21t provides that in the case of a net_operating_loss sec_1_1502-21t provides that in the case of a carryback the srly sec_1_1502-21t provides that the aggregate of the net_operating_loss_carryovers_and_carrybacks of a member arising or treated as arising in srlys that are included in the cnol deductions for all consolidated_return years of the group under sec_1_1502-21t may not exceed the aggregate consolidated_taxable_income cti for all consolidated_return years of the group determined by reference to only the member’s items of income gain deduction and loss this is commonly referred to as the cumulative register rule carryover or carryback for which there is a srly subgroup the principles of sec_1 21t c apply to the srly subgroup and not separately to its members subgroup is composed of the member carrying back the loss the loss member and each other member of the group from which the loss is carried back that has been continuously affiliated with the loss member from the year to which the loss is carried through the year in which the loss arises means a transferor or distributor of assets to a member the successor in a transaction i to which sec_381 applies or ii that occurs on or after date in which the successor’s basis for the assets is determined directly or indirectly in whole or in part by reference to the basis of the assets of the transferor or distributor but only if the amount by which basis differs from value in the aggregate is material reference to a corporation member common parent or subsidiary includes as the context may require a reference to a successor or predecessor as defined in sec_1 f otherwise determine any increase in the cti of a srly subgroup that is attributable to a successor is disregarded unless the successor acquires substantially_all the assets and liabilities of its predecessor and the predecessor ceases to exist or after date see sec_1_1502-21t however sec_1_1502-21t the sec_1_1502-21t regulations apply to all consolidated_return years beginning on for the years at issue sec_1_1502-1 provided that the term predecessor sec_1_1502-21t provides that for purposes of sec_1_1502-21t any sec_1_1502-21t provides that except as the commissioner may the issue addressed by this technical_advice_memorandum is whether tam-105188-04 provides that a consolidated_group may apply the rules of sec_1_1502-21t to all consolidated_return years ending on or after date and beginning before date but the rules of sec_1_1502-21t are applied only with respect to the losses and deductions of those corporations that became members of the group including members of a subgroup and to acquisitions occurring on or after date and only with respect to such losses and deductions controlled’s srly cumulative register under sec_1_1502-21t includes only its items of income gain loss and deduction and those items of the members of any applicable srly subgroup3 or whether it also includes distributing’s items of income gain loss and deduction beginning in based on the type of transaction undertaken and in light of the text of the regulations at issue the regulations the well-established purpose of the srly rules and the indications of intent provided in the preamble to those regulations this memorandum concludes that controlled’s cumulative register does not include items of distributing reference to a corporation member common parent or subsidiary includes as the context may require a reference to a successor or predecessor as defined in sec_1 f sec_1_1502-1 provides general definitions of predecessor and successor for purposes of the consolidated_return_regulations for the period at issue sec_1_1502-1 provided that predecessor means a transferor or distributor of assets to a member the successor in a transaction i to which sec_381 applies or ii that occurs on or after date in which the successor’s basis for the assets is determined directly or indirectly in whole or in part by reference to the basis of the assets of the transferor or distributor but only if the amount by which basis differs from value in the aggregate is material basis transaction meeting the requirements of sec_1_1502-1 therefore distributing qualifies as a predecessor of controlled under the general definition contained in sec_1_1502-1 however sec_1_1502-21t puts forth a higher threshold for treatment of a predecessor as an extension of a member that is subject_to the srly regulations under sec_1_1502-21t any reference to a member of a group includes as the context may require a reference to a successor or predecessor as defined in sec_1_1502-1 emphasis added if distributing is found to be a predecessor that is treated as an extension of controlled for purposes of the cumulative register distributing transferred to controlled the assets of business b in a carryover sec_1_1502-21t provides that for purposes of sec_1_1502-21t any the taxpayer has not argued that distributing should be treated as a subgroup member for purposes of the carryback of controlled’s year loss regarding the srly limitation see co-78-90 1991_1_cb_757 on date the irs and the treasury_department issued temporary regulations that were substantially identical see t d 1996_2_cb_119 these temporary regulations are electively applicable by taxpayers for years ending on or after date see sec_1_1502-21t on date the irs and the treasury_department issued proposed_regulations thus the controversy in this case concerns the meaning of the phrase as the tam-105188-04 computation under the context standard of sec_1_1502-21t the income history of distributing will be included in the cumulative register of controlled context may require controlled generated a loss in year from its operation of business b in year distributing had transferred to controlled all of the assets of business b but continued to operate other businesses the taxpayer contends that because of the compelling relationship between distributing and controlled the context requires that distributing be treated as an extension of controlled_taxpayer bases its argument at least in part on application of the matching principles that it asserts led to the introduction of the cumulative register in the regulations expounds on the meaning of the phrase as the context may require however an examination of the pertinent sections of the regulations the accompanying preamble as well as the well-developed history and purpose of the srly regulations provides a strong basis for interpretation of this language neither the regulations nor the final version of the srly regulations a history and purpose of the srly rules the srly rules have historically served to police the line between consolidated_return years and separate_return years one of the most valuable features of consolidated filing is the right of a group to freely offset the losses of one member against the income and gain of other members see sec_1501 sec_1_1502-11 however it was established very early in the history of consolidated filing that the right to such unlimited offset extends only to losses_incurred during years of affiliation see 286_us_319 affirming the opinion of the 5th circuit and stating that deduction of a separate year loss of one member against consolidated_taxable_income attributable to a different member is unreasonable and cannot have been intended by the framers of the statute with regard to whether such a limitation impeded the proper functioning of the precursors to sec_172 and sec_1502 the circuit_court of appeals had stated the view we take gives full effect to them both it does not permit affiliation to deprive the taxpayer of his net_loss privilege or in any manner diminish it it does not permit affiliation to enlarge or in any manner change it f 2d 5th cir the srly rules implement the principle established by woolford realty and limit a group’s ability to offset separate_return_year losses of one member against the income of other members the regulations in effect for the years prior to the issuance of the regulations currently at issue pre-1991 regulations provided for a clear separate entity-based rule regarding the use of srly losses a consolidated_group could use such losses to offset only the income generated by the member carrying over such losses see sec_1_1502-21a unfortunately these regulations created certain tam-105188-04 anomalous results as discussed in the preamble to the regulations at issue for example if the member carrying over the srly loss produced income in a consolidated_return_year but the group had no positive cti for that year the member’s srly losses could not be absorbed in that year because the pre-1991 regulations contained no mechanism to carry over the member’s contribution to cti to other years the srly losses could not be absorbed in a different consolidated_return_year unless the member also contributed to cti in that other year see co-78-90 1991_1_cb_757 regulations operated on a member-by-member fragmentation basis therefore if multiple group members moved together between consolidated groups a strange outcome could result assume for example that two members of the same group joined another group and one member carried over a portion of its net operating losses arising in the old group although in the first group the carryovers could have offset the income of both members the new group generally could absorb the carryovers only to the extent that the specific member carrying over the loss contributed to the new group’s cti see id pincite in describing the troubling nature of this outcome the preamble to the regulations states another anomaly was caused by the fact that the srly limitation of the pre-1991 t he tax laws should be neutral with respect to changes in ownership so that losses arising among members of a group are able to be used among the members following an ownership_change subject only to the restrictions imposed on a single entity in similar circumstances id in an attempt to address the problems that resulted from application of the pre- regulations in the irs and treasury_department proposed the regulations now at issue b regulations and preamble subgrouping and cumulative register the regulations introduced to the srly regime two significant structural changes in order to address the anomalies described above first the regulations introduced subgrouping rules under these rules if a subgroup exists with regard to a particular srly tax attribute the srly limitation is based on the aggregate contribution to cti by the members included in the srly subgroup rather than being computed on a member-by-member basis see sec_1_1502-21t this change composed of the member carrying over the loss the loss member and each other member that was a member of the former group that becomes a member of the group at the same time as the loss member composed of the member carrying back the loss the loss member and each other member of the group from which the loss is carried back that has been continuously affiliated with the loss member from the year to which the loss is carried through the year in which the loss arises sec_1_1502-21t provides that in the case of a carryback the srly subgroup is sec_1_1502-21t provides that in the case of a carryover the srly subgroup is tam-105188-04 preserves the members’ pre-existing right to freely offset income of one member against loss of another the addition of the subgrouping rules moves away from strict separate_entity treatment in certain respects clearly calculating the aggregate contribution of a subgroup will produce a different total than calculating the contribution solely of the member that carries the srly attribute indeed the purpose of the subgrouping rule is to treat the various members of the subgroup as if they were divisions of a single corporation and to apply the carryover and carryback rules to that single entity the application of this rule does not result in free use of the srly attributes by the consolidated_group rather implementation of the single entity concept results in the continued free use of the srly attributes only among those members that had such free use within the group in which the loss was incurred thus application of the subgrouping rule departs from separate_return outcomes only to the extent necessary to address the lack of neutrality that had resulted from the application of the pre-1991 regulations when multiple members moved together between consolidated groups found at sec_1_1502-21t under this provision a member’s contribution to cti is measured cumulatively over the period during which the corporation is a member of the group as a result a member’s srly losses may be absorbed in a consolidated_return_year in which the member does not contribute to cti to the extent of the member’s cumulative net positive contribution to cti over a course of years introduction of the cumulative register concept moves away from strict separate-entity treatment in certain respects for example under sec_172 losses may be carried back only a limited number of years and then must be carried forward because the cumulative register rule_of sec_1_1502-21t constructs a running total beginning as early as it is possible for a taxpayer to have a much larger or much smaller usable carryback under the regulations than under the separate_return application of sec_172 the regulations also introduced the concept of the cumulative register see co-78-90 c b pincite l osses arising among members of a group are able to be used among the members following an ownership_change subject only to the restrictions imposed on a single entity in similar circumstances sec_1_1502-21t provides the aggregate of the net_operating_loss_carryovers_and_carrybacks of a member arising or treated as arising in srlys that are included in the cnol deductions for all consolidated_return years of the group may not exceed the aggregate consolidated_taxable_income for all consolidated_return years of the group determined by reference to only the member’s items of income gain deduction and loss for example assume that in year sec_1 through sec_1 joined in the filing of a consolidated_return with group x sec_1 had large amounts of income in each of year sec_1 through but in each of year sec_4 and sec_1 had no income or loss at the end of year sec_1 left the group in year sec_1 incurred a loss assuming a 2-year carryback period under sec_172 sec_1 is eligible to carry back its year loss to year sec_4 and however applying sec_172 on a separate_return basis s is unable to use any of the year loss in the carryback years because sec_1 generated no taxable_income in those years in contrast under the regulations group x can use the sec_1 year loss to the extent of sec_1’s positive cumulative register for years during year sec_1 through limited by cti tam-105188-04 because a consolidated_group offsets consolidated_year items of all members before applying sec_172 it is impossible to replicate a perfect separate_entity outcome regarding the use of srly attributes by a consolidated_group despite this inability to reach a perfect resolution it is notable that the cumulative register tracks only the items of the member that carries over or back a srly attribute or the items of the members of the subgroup that exists with respect to the tax attribute see sec_1_1502-21t and further the preamble to the regulations indicates that to the extent that a subgroup exists the drafters intended that the cumulative register would generally track only the subgroup that is initially established once a group becomes a subgroup within another group it is generally not permitted to increase its membership permitting increases in the membership of subgroups would effectively eliminate the srly limitation co-78-90 c b pincite thus the cumulative register rule respects separate_entity principles enhanced by the subgrouping rules and departs from separate_return outcomes only to the extent necessary to correct to the extent possible the anomalous outcome produced under the pre-1991 regulations which effectively disregarded economic contributions of members to the group in years in which a group did not produce positive cti predecessors and successors the regulations incorporated into the srly rules the predecessor and successor concepts here at issue sec_1_1502-21t provides predecessors and successors- in general for purposes of this section any reference to a corporation member common parent or subsidiary includes as the context may require a reference to a successor or predecessor as defined in sec_1_1502-1 as noted above the regulations do not expound upon the meaning of the phrase as the context may require with regard to claims for treatment of predecessors and successors as extensions of one another however the preamble provides insight into the intended application of this rule to inclusion of predecessor items that would enlarge the cumulative register of a successor in order to prevent one member’s inappropriate use of the historic contribution to consolidated_taxable_income by another member predecessors will be taken into account only as the context may require in addition a srly limitation may not be increased by a member transferring a portion of its assets in order to divide its if a corporation has taxable_income for one year the corporation can carry to that year tax attributes from its other years by application of sec_172 however if that corporation is a member of a consolidated_group for the year at issue sec_172 is applied only after the taxable_income of the member has been combined with and possibly offset by items of other members of the group see sec_1_1502-11 tam-105188-04 contribution to consolidated_taxable_income between itself and other members of the group co-78-90 c b pincite emphasis added thus the preamble clarifies that predecessor items will be allowed to expand successor cumulative registers in very limited cases ie only as the context may require emphasis added the preamble expresses no such intent with regard to inclusion of successor items one illustration of the application of the context requirement in the case of carryovers but not carrybacks sec_1_1502-21t contains the following specific rule regarding the inclusion of items of successors in the cumulative registers of predecessors beyond the explanation contained in the preamble the regulations do provide limitation on srly subgroups except as the commissioner may otherwise determine any increase in the consolidated_taxable_income of a srly subgroup that is attributable to a successor is disregarded unless the successor acquires substantially_all the assets and liabilities of the predecessor and the predecessor ceases to exist sec_1_1502-21t was intended to address tax_avoidance situations in the regulations address these concerns by instituting a relatively harsh which a taxpayer may try to increase its cumulative register by segregating poorly performing assets in a subsidiarydollar_figure another matter of concern was the possibility of taxpayers transferring assets to other group members in order to qualify those members as successors and thus bring additional positive_income history into the transferor’s cumulative registerdollar_figure rule which results in the inclusion of negative contributions to a cumulative register by successors but the exclusion of positive contributions except to the extent that the successor acquires substantially_all the assets and liabilities of the predecessor and the predecessor ceases to exist therefore the regulations do not allow for positive expansion of the cumulative register except in the case of entity-combining transactions this result is consonant with the application of separate_return principles to the carryback and carryover of srly attributes into a consolidated_group although sec_1_1502-21t by its terms appears to apply solely to successors of members of a subgroup the provision is widely interpreted as applicable to successors outside of the subgroup context see eg andrew j dubroff et al federal income_taxation of corporations filing consolidated_returns sec_42 a 2d ed transferring a portion of its assets in order to divide its contribution to consolidated_taxable_income between itself and other members of the group is generally not permitted to increase its membership permitting increases in the membership of subgroups would effectively eliminate the srly limitation see co-78-90 c b pincite once a group becomes a subgroup within another group it see co-78-90 c b pincite a srly limitation may not be increased by a member by its terms the rule_of sec_1_1502-21t is inapplicable to carryback situations responses to the taxpayer’s arguments the taxpayer urges an interpretation of the srly rules that breaks from their tam-105188-04 however this sole illustration of context requirement under sec_1_1502-21t provides an indication that the cumulative register was intended to remain faithful to the separate_entity principles of the earlier srly rules c the taxpayer has argued that an interpretation of sec_1_1502-21t that is guided by the principles of separate_return filing as applied to the facts presented disregards the impact of the significant changes to the srly regulations which occurred in in particular the taxpayer argues that with regard to carrybacks of srly attributes the cumulative register rule is based on a matching principle because controlled’s losses were generated by business b which was transferred to controlled by distributing the taxpayer argues that distributing constituted the alter ego of controlled thus the taxpayer asserts that the sec_1_1502-21t context requirement must be interpreted to allow for inclusion of distributing’s income history in the cumulative register of controlled to match controlled’s losses with the income history of distributing historic function of ensuring that the usage of tax_attributes is not enlarged by reason of members carrying such tax_attributes into a consolidated_group this result is not grounded in the structural changes that appeared in the regulations the taxpayer’s desired result would match the losses from business b with the income generated by that business in prior years but controlled’s cumulative register would also include the income history of other businesses that remained with distributing which have no connection with controlled the context of the transaction undertaken by the taxpayer provides no persuasive reason for a result that diverges so dramatically from the result that would have been reached in a non-consolidated setting the offsetting of separate_return_year attributes of one member against income of different members taxpayer’s interpretation of sec_1_1502-21t would change the function of the srly rules in a fundamental manner taxpayer’s proposed result allows the functional equivalent of the carryback of losses generated by a new subsidiary to a taxable_year of its non-consolidated corporate parent there is no indication in either the regulatory language or the associated preamble that such a substantial change was intended in contrast the two major structural changes in the srly rules that were introduced in the regulations were carefully outlined in the regulatory text see sec_1_1502-21t and and extensively explained in the preamble see co-78-90 c b pincite the taxpayer argues that the matching principles that support at least the introduction of the cumulative register militate in favor of inclusion of predecessor income history under the facts presented however the preamble to the regulations explains the specific anomalies that subgrouping and the cumulative register were intended to address that preamble provides no link between the as discussed above the well-established purpose of the srly rules is to prevent tam-105188-04 cumulative register matching principles and application of the predecessor and successor rules in fact the only reference in the preamble to the application of the predecessor concept to cumulative registers in a carryback concept indicates an intention generally to disallow the addition of predecessor income histories into successor cumulative registersdollar_figure the cumulative register is indeed based on a matching principle as discussed above the pre-1991 regulations included no mechanism to provide a taxpayer with a srly credit for its economic contribution to the group in a particular year if the group did not have positive cti in that year as a result the pre-1991 regulations could produce the anomalous result of allowing no use of a srly attribute in spite of positive contribution to cti by the srly member the cumulative register rule allows the consolidated_group to use the separate_return_year attributes but only to the extent of the cumulative contribution by the srly member to the group thus the rule allows for matching of income and losses of a particular corporation across taxable years and harmonizes the operations of the sec_172 carryback and carryover rules with the rules for computing cti under sec_1_1502-11 in contrast the lack of matching that the taxpayer seeks to address is inherent in the system of corporate_taxation that is except to the extent that a loss is generated during a consolidated_return_year the code and regulations do not provide for use of that loss by any other corporation unless specific requirements are satisfied see sec_381 the taxpayer further argues that the existence of the rule_of sec_1_1502-21t is evidence that the context language of sec_1_1502-21t is intended to be expansive and thus its existence cuts in favor of broader inclusion of predecessor items in cumulative registers sec_1_1502-21t states that a predecessor’s cumulative register may be increased by inclusion of items of the successor only if the successor acquires substantially_all the assets and liabilities of the predecessor and the predecessor ceases to exist because sec_1_1502-21t does not specifically provide a rule for inclusion of successor’s income history in the cumulative register of the predecessor the taxpayer argues that such inclusion is implicit in sec_1_1502-21t and that only the existence of sec_1_1502-21t prevents positive_income history of successors from being included further because no provision comparable to sec_1_1502-21t applies in the carryback context the taxpayer argues that the predecessor rules should be applied in a more expansive manner than the successor rules sec_1_1502-21t that contravene the history and purpose of the srly rules further the preamble to the regulations clearly indicates that in carryback situations predecessor income was intended to be added to cumulative registers of successors in see co-78-90 c b pincite in order to prevent one member’s inappropriate use of the historic contribution to consolidated_taxable_income by another member predecessors will be taken into account only as the context may require emphasis added the taxpayer draws inferences from the somewhat opaque language of finally the taxpayer argues that an interpretation of the regulations that tam-105188-04 very limited circumstances only as the context may require the preamble also indicates specific concerns with manipulation of cumulative registers in the carryover context and that the somewhat punitive rule_of sec_1_1502-21t was intended to combat those concerns based on these factors the existence of sec_1_1502-21t should be interpreted not to cut in favor of an expansive reading of the context requirement of sec_1_1502-21t resolves the issue at hand based on separate_return principles disregards the context requirement of sec_1_1502-21t and reduces that provision to an anti-abuse rule taxpayer points to the extensive history of the irs and the treasury_department in drafting anti-abuse_rules and notes that sec_1_1502-21t bears little resemblance to such anti-abuse rulesdollar_figure intended at least in part to serve an anti-abuse purposedollar_figure nevertheless sec_1 21t f constitutes more than an anti-abuse rule for example in the course of finalizing the srly regulations the irs and treasury_department further considered the application of the predecessor and successor rules with regard to cumulative registers in the carryover context those final regulations went one step further in interpreting as the context may require beyond strict separate_entity treatment allowing expansion of the cumulative register to include the income of successors in the cumulative registers of predecessors but only in the context of wholly-owned successors see sec_1_1502-21dollar_figure the preamble to the regulations indicates that in the course of finalizing those regulations the irs and the treasury_department took into account the context surrounding such transactions and determined that strict separate_entity treatment should not be followed because in such cases application of sec_1_1502-21t produced unduly harsh results t d 1999_2_cb_34 dollar_figure it is clear from the preamble to the regulations that sec_1_1502-21t was there has been no suggestion that the transaction at issue constituted tax_avoidance see co-78-90 c b pincite in order to prevent one member’s inappropriate use of the historic contribution to consolidated_taxable_income by another member predecessors will be taken into account only as the context may require in addition a srly limitation may not be increased by a member transferring a portion of its assets in order to divide its contribution to consolidated_taxable_income between itself and other members of the group extension of the single entity_theory of subgrouping and a successor can be viewed as part of the pre- transfer whole concerns regarding administrability appear to have led the drafters to not differentiate between transfers to subsidiaries that result in an expansion of the pool of assets and those transfers that do not transactions the preamble to the final regulations expresses particular sympathy with regard to divisive sec_351 in many if not most of such transactions inclusion of such wholly-owned successors will be an i f t a member of a srly subgroup formed t1 by contributing to it one of its businesses and t1 produced net operating losses those losses would be included in determining the taxable_income of the subgroup on the other hand if t1 produced taxable_income that income would not be included in the subgroup’s taxable_income if no transfer to t1 had occurred and the tam-105188-04 conclusion if the distributing group were not filing a consolidated_return for the carryback_year at issue the year nol_carryback of controlled could not be used to offset the income of distributing the well-established purpose of the srly rules is to prevent the offsetting of separate_return_year attributes of one member against income of other members and thus to promote neutrality with regard to the use of separate_return_year attributes carried into consolidated groups versus those carried into separate_return years the major structural changes introduced in the regulations further promote neutrality there is no indication in the text of the regulations nor in their preamble that the new rules were intended to fundamentally change the application of the principles of sec_172 sec_381 or the pre-existing srly rules by enabling separate_return_year attributes to be used against taxable_income of other entities with the exception of srly subgroup members thus on the facts presented we conclude that under sec_1_1502-21t the context does not require that distributing be treated as an extension of controlled for purposes of computing controlled’s cumulative register consequently controlled’s srly cumulative register includes only the items of income gain loss and deduction generated by controlled and any applicable subgroup members as defined in sec_1_1502-21t caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent business had remained in t all of its income or loss as the case may be would be included in determining the subgroup’s taxable_income t d c b pincite
